                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                           CHAPTER 13
 GWENDOLYN MARY TOTTEN and
 STEVEN LON TOTTEN,                               CASE NO. 5:19-bk-

                                                   X ORIGINAL PLAN
 Debtors                                             AMENDED PLAN (Indicate 1st , 2nd ,
                                                       3rd , etc.)
                                                   3 Number of Motions to Avoid Liens
                                                   1 Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if neither
box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,           Included       Not
   which are not included in the standard plan as approved by                         Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,        Included        Not
   set out in § 2.E, which may result in a partial payment or no                      Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                   Included       Not
   nonpurchase-money security interest, set out in § 2.G.                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in
connection with the filing of the plan.

1.      PLAN FUNDING AND LENGTH OF PLAN.

     A. Plan Payments From Future Income

       1. To date, the Debtor paid $ 0 (enter $0 if no payments have been made to the Trustee to
date). Debtor shall pay to the Trustee for the remaining term of the plan the following payments. If
applicable, in addition to monthly plan payments, Debtor shall make conduit payments through the
Trustee as set forth below. The total base plan is $ 53,489, plus other payments and property stated
in § 1B below:




 Case 5:19-bk-02864-RNO          Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03               Desc
                                 Main Document    Page 1 of 8
      Start             End               Plan            Estimated        Total         Total
     mm/yyyy           mm/yyyy          Payment            Conduit        Monthly      Payment
                                                          Payment         Payment     Over Plan
                                                                                          Tier
 08/2019             05/2020         $ 700            N/A               $ 700        $ 7,000
 06/2020             10/2020         $ 874            N/A               $ 874        $ 4,370
 11/2020             11/2021         $ 903            N/A               $ 903        $ 11,739
 12/2021             01/2022         $ 925            N/A               $ 925        $ 1,850
 02/2022             07/2024         $ 951            N/A               $ 951        $ 28,530
                                                                               Total $ 53,489
                                                                           Payments:

        2.      If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-
petition mortgage payments that come due before the initiation of conduit mortgage payments.

        3.     Debtor shall ensure that any wage attachments are adjusted when necessary to
     conform to the terms of the plan.

          4. CHECK ONE: ( ) Debtor is at or under median income. If this line is checked, the
                         rest of § 1.A.4 need not be completed or reproduced.

                               ( X ) Debtor is over median income. Debtor estimates that a minimum
                               of $ 9,749.40 must be paid to allowed unsecured creditors in order to
                               comply with the Means Test.

     B. Additional Plan Funding From Liquidation of Assets/Other

          1. The Debtor estimates that the liquidation value of this estate is $ 0 . (Liquidation value is
             calculated as the value of all non-exempt assets after the deduction of valid liens and
             encumbrances and before the deduction of Trustee fees and priority claims.)

          Check one of the following two lines.

           X      No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
                  completed or reproduced.


2.        SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

      X        None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.



                                                      2


 Case 5:19-bk-02864-RNO              Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03                  Desc
                                     Main Document    Page 2 of 8
  B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
     Direct Payments by Debtor. Check one.

          None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

   X      Payments will be made by the Debtor directly to the creditor according to the original
          contract terms, and without modification of those terms unless otherwise agreed to by
          the contracting parties. All liens survive the plan if not avoided or paid in full under the
          plan.

       Name of Creditor                    Description of Collateral                Last Four
                                                                                     Digits of
                                                                                     Account
                                                                                     Number
Nationstar dba Mr. Cooper         Debtors’ Residence at 2173 Lake Drive           1058
                                  Henryville, Monroe County, PA
Bridgecrest                       2017 Ford Edge                                  5501
Bridgecrest                       2018 Jeep Compass                               2396
Bridgecrest                       2018 Jeep Renegade                              2431
Rent-A-Center                     Refrigerator                                    8412


  C. Arrears, including, but not limited to, claims secured by Debtor’s principal residence.
     Check one.

          None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

   X      The Trustee shall distribute to each creditor set forth below the amount of arrearages in
          the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
          they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
          the automatic stay is granted as to any collateral listed in this section, all payments to the
          creditor as to that collateral shall cease, and the claim will no longer be provided for
          under § 1322(b)(5) of the Bankruptcy Code:

  Name of Creditor              Description of           Estimated      Estimated      Estimated
                                 Collateral             Pre-petition       Post-       Total to be
                                                         Arrears to       petition      paid in
                                                         be Cured       Arrears to        plan
                                                                         be Cured
Nationstar dba Mr.         Debtors’ Residence          $ 1,828.41       $0             $ 1,828.41
Cooper




                                                  3


Case 5:19-bk-02864-RNO           Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03                  Desc
                                 Main Document    Page 3 of 8
  D. Other secured claims (conduit payments, claims for which a § 506 valuation is not
     applicable, etc.)

         None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

   X     The claims below are secured claims for which a § 506 valuation is not applicable, and
         can include: (1) claims that were either (a) incurred within 910 days of the petition date
         and secured by a purchase money security interest in a motor vehicle acquired for the
         personal use of the Debtor, or (b) incurred within 1 year of the petition date and secured
         by a purchase money security interest in any other thing of value; (2) conduit payments;
         or (3) secured claims not provided for elsewhere.

         1. The allowed secured claims listed below shall be paid in full and their liens retained
            until the earlier of the payment of the underlying debt determined under
            nonbankruptcy law or discharge under § 1328 of the Code.

         2. In addition to payment of the allowed secured claim, present value interest pursuant
            to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed
            below, unless an objection is raised. If an objection is raised, then the court will
            determine the present value interest rate and amount at the confirmation hearing.

         3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
            payments on the claim shall cease.

  Name of Creditor        Description of Collateral      Principal      Interest   Total to be
                                                         Balance of      Rate        Paid in
                                                           Claim                      Plan
Progressive Leasing      Jewelry                        $840            6.5%       $968.40


  E. Secured claims for which a § 506 valuation is applicable. Check one.

   X     None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.


  F. Surrender of Collateral. Check one.

   X     None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.


  G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
     one.

         None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.




                                                4


Case 5:19-bk-02864-RNO         Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03                Desc
                               Main Document    Page 4 of 8
      X       The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
              money liens of the following creditors pursuant to § 522(f) (this § should not be used for
              statutory or consensual liens such as mortgages).

           Name of Lien Holder.                      Barclays Bank      Barclays Bank
                                                     Delaware           Delaware
           Lien Description. (For a judicial lien,   2017-03416         2017-03417
           include court and docket number.)
           Description of the liened property.       Residence          Residence
           Liened Asset Value                        $ 103,000          $ 103,000
           Sum of Senior Liens                       $90,096.27         $ 90,096.27
           Exemption Claimed                         $ 12,903.73        $ 12,903.73
           Amount of Lien                            $ 1,924.04         $ 3,123.95
           Amount Avoided                            Entirety of lien   Entirety of lien
                                                     ($ 1,924.04)       ($ 3,123.95)


3.        PRIORITY CLAIMS.

     A. Administrative Claims

          1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
             the United States Trustee.

          2. Attorney’s fees. Complete only one of the following options:

              a. In addition to the retainer of $______ already paid by the Debtor, the amount of
                 $________ in the plan. This represents the unpaid balance of the presumptively
                 reasonable fee specified in L.B.R. 2016-2(c); or

              b. $ 300 per hour, with the hourly rate to be adjusted in accordance with the terms of
                 the written fee agreement between the Debtor and the attorney. Payment of such
                 lodestar compensation shall require a separate fee application with the compensation
                 approved by the Court pursuant to L.B.R. 2016-2(b).

          3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                    Check one of the following two lines.

               X       None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                       reproduced.




                                                       5


 Case 5:19-bk-02864-RNO                   Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03          Desc
                                          Main Document    Page 5 of 8
     B. Priority Claims (including certain Domestic Support Obligations).

          Allowed unsecured claims, entitled to priority under § 1322(a) will be paid in full unless
          modified under § 9.

              Name of Creditor                                 Estimated Total Payment
 Internal Revenue Service                             $ 9,220.56


     C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
        U.S.C. §507(a)(1)(B). Check one of the following two lines.

           X      None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.



4.        UNSECURED CLAIMS

     A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
        following two lines.

           X      None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.


     B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
        remaining after payment of other classes.



5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

               None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

      X        The following contracts and leases are assumed (and arrears in the allowed claim to be
               cured in the plan) or rejected:

 Name of Creditor          Description of      Monthly Interest Estimated          Total  Assume
                            Contract or        Payment  Rate     Arrears            Plan    or
                                Lease                                             Payment Reject
 Rent-A-Center            Refrigerator         $ 174.68    N/A       $0           $0      Assume




                                                     6


 Case 5:19-bk-02864-RNO             Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03                Desc
                                    Main Document    Page 6 of 8
6. VESTING OF PROPERTY OF THE ESTATE.

     Property of the estate will vest in the Debtor upon

     Check the applicable line:

            plan confirmation.
     X      entry of discharge.
            closing of case:



7.         DISCHARGE: (Check one)

     (X)     The debtor will seek a discharge pursuant to § 1328(a).
     ( )     The debtor is not eligible for a discharge because the debtor has previously received a
             discharge described in § 1328(f).



8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
 Level 1 Adequate protection payments                       $ -0-
 Level 2 Debtor’s attorney’s fees.                          $ 5,000
 Level 3 Domestic Support Obligations                       $ -0-
 Level 4 Priority claims, pro rata                          $ 9,220.56
 Level 5 Secured claims, pro rata                           $ 2,796.81
 Level 6 Specially classified unsecured claims              $ -0-
 Level 7 General unsecured claims                           $ 32,191.63
 Level 8 Untimely filed unsecured claims to which the $ -0-
           debtor(s) has/have not objected.
           Subtotal                                                                 $ 49,209
           Trustee Commission (Estimated at 8%)             $ 4,280
           Total                                                                    $ 53,489

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced.




                                                     7


 Case 5:19-bk-02864-RNO            Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03                    Desc
                                   Main Document    Page 7 of 8
9.      NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

     A. This Plan contains a chart in Section 8, above, that contains estimated distributions to each
        class of creditors, in addition to all other items required by the Model Plan.

     B. The Attorneys’ fees in Section 8, above, are estimated, and subject to Court Approval after
        formal fee application.

     C. This Plan avoids two judgment liens of Barclays Bank Delaware. See Section 2.G., above.

     D. This Plan satisfies the security interest of Progressive Leasing in an anniversary ring by
        paying the full amount financed, with interest at six and one-half (6.5%) percent over the
        term of the Plan. See Section 2.D., above.


Dated: July 2, 2019                            /s/ J. Zac Christman
                                              J. Zac Christman, Esquire, Attorney for Debtor


                                              /s/ Gwendolyn Mary Totten
                                              GWENDOLYN MARY TOTTEN, Debtor


                                              /s/ Steven Lon Totten
                                              STEVEN LON TOTTEN, Joint Debtor

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                   8


 Case 5:19-bk-02864-RNO           Doc 8 Filed 07/02/19 Entered 07/02/19 20:55:03               Desc
                                  Main Document    Page 8 of 8
